RECORDS REQUEST FORM

Date:     \Mo                                                                               Cause No.
                                                                                                        ^.{(n-^n-cu
                   : Hnnfi
              ,Name: /T/H  tli

               Firm: "TTlf 2^ l/ef-S 6? 60                             /- / r 0^1



               Phone   #: ffll) 333 - IS* ^
RECORDS TO BE COPIED; (check all that apply)

Clk. Record                                                                      Suppl. Clk. Record_

Rep. Record.                                                                     Suppl. Rep. Record.

Other:




                             check If this Is party's first complimentary copy